       Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 1 of 22




    UNITED STATES OF AMERICA

THE CITY OF PHILADELPHIA and
THE CITY OF PHILADELPHIA REDEVELOPMENT
AUTHORITY




                                                                             X


 June 5, 2019            John N. Moscato          United States of America

 303-844-1380             303-844-1350              john.moscato@usdoj.gov
Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 2 of 22
                               Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 3 of 22
JS 44 (Rev. 06/17)                                                       CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference ofthe United States in September 1974, is required for the use ofthe Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ONNEXTPAGE OF THIS FORM)

I.(a) PLAINTIFFS
                                                                                                       THE~ITN~OF PHILADELPHIA and
U NITED STATES OF AMERICA                                                                              THE CITY OF PHILADELPHIA
                                                                                                       REDEVELOPMENT AUTHORITY
 (b) County of Residence of First Listed Plaintiff                                                       County of Residence of First Listed Defendant
                      ( EXCEPTIN U.S. PLAINTIFF CASES)                                                                        (  IN U.S. PL.9iNTIFF CASES ONLY)
                                                                                                         NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                 THE TRACT OF LAND INVOLVED.

  ~C~ AttoCneys (Firm Name, Address, and Telephone Number)                                                Attorneys (I,fKnown)
Jo n N. Moscato, U.S. Department of Justice, 999 18th Street, South
Terrace, Suite 370, Denver, CO 80202; 303-844-1380



II. BASIS OF JURISDICTION (place an 'x"in one eox on[y)                                          1:111GL~1r~lrilY Vl' YlC11Vl.lYALYAlil1L~.7(Ytacean "X'"rnVne voxJorrtaJnnp
                                                                                                   (  For Diversity Cases Only)                            and One Boxfor Defendant)
I~ 1   U.S. Government                O 3 Federal Question                                                                    PTF DEF                                    PTF      DEF
         Plaintiff                          (U.S Government Not a Party)                        Citizen of This State         O 1 Q 1 Incorporated or Principal Place      O 4 Q4
                                                                                                                                        ofBusiness In This State

O 2 U.S. Government                   O 4 Diversity                                             Citizen of Another State          O 2     O 2 Incorporated and Principal Place      O 5     O5
      Defendant                             (Indicate Citizenship ofPartres rn Item II/J                                                         ofBusiness In Another State

                                                                                                Citizen or Subject of a           O 3     O 3    Foreign Nation                     Q 6     O6
                                                                                                  Fnrn~rm (`n~.nM~
iV     N A T7TATi (1Ti CiTiT ioi,..... ,._ ~~v~~ :.. n»,. a,..- n.,a,i                                                                    Clink here fnr Nature of Shit Cnde nescrintions.
          C NTRA                                                    RT                            FO     EIT         ENALTY                     HIt      Y                   R TA TE
O   110 Insurance                       PERSONAL INNRY                 PERSONAL INJURY          O 625 Drug Related Seizure          O 422 Appea128 USC 158         Q 375 False Claims Act
O   120 Marine                       O 310 Airplane                 C] 365 Personal Injury -          ofProperty 21 USC 881         O 423 Withdrawal               O 376 Qui Tam(31 USC
O   130 Miller Act                   O 315 Airplane Product                 Product Liability   O 690 Other                               28 USC 157                      3729(a))
❑   140 Negotiable Instrument                Liability              O 367 Health Caze/                                                                             O 400 State Reapportionment
O   150 Recovery of Overpayment      O 320 Assault, Libel &                Pharmaceurical                                                                          Q 410 Antitrust
       & Enforcement ofJudgment              Slander                       Personal Injury                                          O 820 Copyrights               O 430 Banks and Banking
O   151 Medicare Act                 CI 330 Federal Employers'             Product Liability                                        O 830 Patent                   O 450 Commerce
Q   152 Recovery of Defaulted                Liability              O 368 Asbestos Personal                                         O 835 Patent -Abbreviated      O 460 Deportation
       Student Loans                 O 340 Mazine                           Injury Product                                                New Drug Application     O 470 Racketeer Influenced and
      (Excludes Veterans)            O 345 Marine Product                   Liability                                               O 840 Trademark                       Corrupt Organizations
Q   153 Recovery of Overpayment              Liability               PERSONAL PROPERTY                                                                             O 480 Consumer Credit
        of Veteran's Benefits        O 350 Motor Vehicle            O 370 Other Fraud           O 710 Fair Labor Standards          O   861 HIA (1395f~            O 490 Cable/Sat TV
Q   160 Stockholders' Suits          O 355 Motor Vehicle            O 371 Truth in Lending             Act                          Q   862 Black Lung(923)        O 850 Securities/Commodities/
Q   190 Other Contract                     Product Liability        O 380 Other Personal        O 720 Labor/Management              O   863 DIWC/DIW W (405(g))           Exchange
O   195 Contract Product Liability   O 360 Other Personal                  Property Damage             Relations                    O   864 SSID Title XVI         O 890 Other Statutory Actions
Q   196 Franchise                           Injury                  Q 385 Property Damage       O 740 Railway Labor Act             O   865 RSI(405(g))            Q 891  Agricultural Acts
                                     O 362 Personal Injury -               Product Liability    O 751 Family and Medical                                           f~ 893 Environmental Matters
                                            Medical Mal racuce                                         Leave Act                                                   O 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS               PRISONER PETITIONS          O 790 Other Labor Lirigation          FEDERAL TAX SUITS                    Act
Q   210 Land Condemnation            O 440 Other Civil Rights         Habeas Corpus:            O 791 Employee Retvement            O 870 Taxes(U.S. Plaintiff     O 896 Arbihation
O   220 Forecloswe                   O 441 Voring                   O 463 Alien Detainee              Income Security Act                 or Defendant)            Q 899 Administrative Procedure
O   230 Rent Lease & Ejechnent       O 442 ~;mployment              Q 510 Morions to Vacate                                         O 871 IRS—Tlilrd Party                AcUReview ur Appeal of
O   240 Torts to Land                Q 443 Housing/                       Sentence                                                        26 USC 7609                     Agency Decision
O   245 Tort Product Liability              Accommodations          O 530 General                                                                                  O 950 Consdturionality of
O   290 All Other Real Property      O 445 Amer. w/Disabilities -   O 535 Death Penalty               IMMIGRATION                                                         State Statutes
                                            Employment                Other:                    O 462 Nativalization Application
                                     O 446 Amer. w/Disabilities -   O 540 Mandamus &Other       O 465 Other Immigration
                                            Other                   O 550 Civil Rights                Actions
                                     O 448 Education                O 555 Prison Condition
                                                                    O 560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an ".Y" in One Box On[y)
J$1 Original   Q 2 Removed from                          O 3        Remanded from          Q 4 Reinstated or  O 5 Transferred from           Q 6 Multidistrict              O 8 Multidistrict
    Proceeding        State Court                                   Appellate Court            Reopened              Another District                Litigation -               Litigation -
                                                                                                                    (specrjy)                        Transfer                  Direct File
                                         Cite the U.S. Civil Statute under which you are Filing(Do not cirejurisdictiona[statutes unless diversity):

VI. CAUSE OF ACTION grief description of cause:
                     Cost recovery under CERCLA for past and future costs relating to the Lower Darby Creek Area Superfund Site
VII. REQUESTED IN   ~ CHECK IF THIS IS A CLASS ACTION       DEMAND $                        CHECK YES only if demanded in complaint:
        COMPLAINT:                             UNDER RULE 23,F.R.Cv.P.                                                                        JURY DEMAND:             Q Yes       ~B(No

VIII. RELATED CASES)
                                            (See instructions):
         IF ANY                                                     NDGE                                                                DOCKET NUMBER
                                                                                                    OF RECORD
06/04/2019


    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                         MAG.JUDGE
                          Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 4 of 22
                                                            UNITED STATES DISTRICT COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                             DESIGNATION FORM
                    (to be used by counsel or pro se plainti,/J'to indicate the category ofthe casefor the purpose ofassignment to the appropriate calendar)

Address ofPlaintiff:           U.S. D2pt. Of ~UStIC@, 999 18th Street, South Terrace, Suite 370, Denver CO 80202
                                              Hollaender, 1818 Market Street, Suite 2610, Philadelphia, PA 19103-5319
Address ofDefendant: Langsam Stevens Silver &
Place of Accident, Incident or Transaction:                                    Delaware County and Philadelphia County


RELATED CASE,IFANY.•

Case Number:                                                    Judge:                                                     Date Terminated:

Civil cases are deemed related when Yes is answered to any ofthe following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                       Yes ❑                 No
       previously terminated action in this court?

2.     Does this case involve the same issue offact or grow out ofthe same transaction as a prior suit                        Yes ❑                 No
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                         Yes ❑                 No
       numbered case pending or within one year previously terminated action of this court?

4.     is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                       Yes ❑                No
       case filed by the same individual?

I certify that, to my knowledge, the within case ❑ is /[~ is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: 06/05/2019                                                ~~~j~~~'                                                               CO Bar # 30394
                                                                                          /Pro Se Plaintiff                              Attorney I.D. #(ifapplicable)


CIVIL:(Place a ~ in one category only)

A.           Federal Question Cnses:                                                       B.   Diversity Jurisdiction Cnses:

❑ 1.       Indemnity Contract, Marine Contract, and All Other Contracts                   ❑ 1.       Insurance Contract and Other Contracts
❑ 2.       FELA                                                                             2.       Airplane Personal Injury
❑ 3.       Jones Act-Personal Injury                                                      ❑ 3.       Assault, Defamation
❑ 4.       Antitrust                                                                        4.       Marine Personal Injury
  5.       Patent                                                                           5.       Motor Vehicle Personal Injury
  6.       Labor-Management Relations                                                       6.       Other Personal Injury (Please specify):
❑ 7.       Civil Rights                                                                     7.       Products Liability
  8.       Habeas Corpus                                                                    8.       Products Liability —Asbestos
  9.       Securities Acts) Cases                                                           9.       All other Diversity Cases
  10.      Social Security Review Cases                                                              (Please specify):         U.S. Government Plaintiff
  1 1.     All other Federal Question Cases
           (Please specify):       CERCLA,42 U.S.C. § 9601



                                                                           ARBITRATION CERTIFICATION
                                                 (The e,JJ"ect ofthis certiftcation is to remove the casefrom eligibilityfor arbitration.)

I                  John N . M oseato                      ,counsel of record or pro se plaintiff, do hereby certify:

             Pursuant to Local Civil Rule 53.2, § 3(c)(2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
             exceed the sum of$150,000.00 exclusive of interest and costs:

     ❑ Relief other than monetary damages is sought.


DATE: 06/04/2019                                                                                                                       CO Bar # 30394
                                                                         Attorney- t-Law /Pro e Plaintif)'                              Attorney /.D. #(ifapplicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609(S/2018)
           Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 5 of 22




JEFFREY BOSSERT CLARK
Assistant Attorney General
Environment &Natural Resources Division
United States Department of Justice

JOHN N. MOSCATO
Senior Counsel
Environmental Enforcement Section
United States Department of Justice
999 18th Street, South Terrace, Suite 370
Denver, Colorado 80202
Telephone:(303)844-1380
Facsimile:(303) 844-1350
Email:john.moscato@usdoj.gov
Colorado Bar No. 30394

Attorneys for Plaintiff United States of America


                                 UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA




                           Plaintiff,

                  v.                                        *   Case No.

THE CITY OF PHILADELPHIA and
THE CITY OF PHILADELPHIA
REDEVELOPMENT AUTHORITY
                Defendants.




                                                    COMPLAINT




Complaint in
United States v. The City of Philadelphia, et al.
                                                        1
           Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 6 of 22




        The United States of America ("United States"), by authority of the Attorney General and

through the undersigned attorneys, acting at the request of the Administrator of the United States

Environmental Protection Agency("EPA")alleges as follows:


                                      PRELIMINARY STATEMENT

                  This is a civil action under Section 107(a) of the Comprehensive Environmental

Response, Compensation, and Liability Act of 1980, as amended ("CERCLA"),42 U.S.C. §

9607(a), brought by the United States against the City of Philadelphia ("the City") and the City

of Philadelphia Redevelopment Authority("PRA")(collectively, the "Defendants")for the

recovery of past response costs incurred by the EPA in response to releases or threats of release

of"hazardous substances," as defined in 42 U.S.C. § 9601(14), at and from the Clearview

Landfill. The waste, soils, and shallow leachate associated with the Clearview Landfill comprise

Operable Unit 1 ("OU 1")of the Lower Darby Creek Area Superfund Site (the "Site"). Pursuant

to Section 113(g)(2) of CERCLA,42 U.S.C. § 9613(g)(2), and 28 U.S.C. § 2201, the United

States also seeks a declaratory judgment on Defendants' liability for future response costs to be

incurred by the EPA in connection with OU 1 that will be binding on any subsequent action or

actions to recover further response costs in connection with the Site.

                                      JURISDICTION AND VENUE

        2.        This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331 and 1345 and 42 U.S.C. §§ 9607 and 9613(b).

                  This Court has personal jurisdiction over the Defendants as each Defendant was

present in the Commonwealth at the time the violations alleged in this Complaint occurred and




Complaint in
United States v. The City ofPhiladelphia, et al.
                                                   2
           Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 7 of 22




each Defendant "[t]ransact[ed]... business in th[e] Commonwealth," or "caus[ed] harm ... by

an act or omission in this Commonwealth." 42 Pa. Cons. Stat. Ann. § 5322.

         4.       Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.

§§1391(b)and (c) and 42 U.S.C. § 9613(b), because the claim arose, and the threatened and

actual releases of hazardous substances occurred, in this District.

                                                    DEFENDANTS

         5.       The City is an incorporated municipality within the Commonwealth.

        6.        The PRA is a public government agency charged with the redevelopment ofthe

City. The PRA was established on October 2, 1945 pursuant to the Urban Redevelopment Law

of 1945.

                                         FACTUAL BACKGROUND

         7.       The Clearview Landfill is located on the east side of Darby Creek near the

intersection of 84th and Lindbergh Boulevard. The historical footprint of the landfill straddles

the Delaware County and Philadelphia County borders and includes portions of the residential

properties to the east of the Clearview Landfill (hereafter the "Eastwick Neighborhood")

         8.       The Clearview Lana Development Company operated the Clearview Landfill as

an unlicensed disposal facility for commercial, industrial, institutional, and municipal waste from

the early 1950s until approximately 1973 when the Pennsylvania Department of Environmental

Resources("PADER")ordered it to cease all waste disposal activities.

         9.       Wastes disposed of at the Clearview Landfill contained hazardous substances

within the meaning of 42 U.S.C. § 9601(14)including but not limited to heavy metals, volatile




Complaint in
United States v. The City of Philadelphia, et al.
                                                        3
            Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 8 of 22




organic compounds, semi-volatile organic compounds, polyaromatic hydrocarbons, and

 pesticides at levels that present a threat to human health and the environment.

          10.      EPA conducted investigations within and around the Clearview Landfill in 1983

and 1984 and collected surface water, sediment, soil, and leachate samples from the landfill and

Darby Creek. The analytical results from that sampling detected polychlorinated biphenyls

("PCBs")and polyaromatic hydrocarbons("PAHs")in leachate samples, PAHs in soil samples,

and PCBs in both stream and soil samples. PAHs and PCBs are "hazardous substances" within

the meaning of42 U.S.C. § 9601(14).

          1 1.     In September 1990, EPA observed areas of recent dumping throughout the

Clearview Landfill and identified three leachate seeps which were draining into Darby Creek on

the western edge of the landfill. Hazardous substances such as volatile organic compounds

("VOCs"), semi-volatile organic compounds("SVOCs"), and PAHs were detected in the

 leachate seeps and in sediments downstream from the landfill. VOCs and SVOCs are

"hazardous substances" within the meaning of 42 U.S.C. § 9601(14).

          12.      In May 1998, EPA conducted an area-wide investigation in the vicinity of the

Clearview Landfill l~ identify possible threats to human health and the environment posed by

 waste sources along llarby Creek. During this investigation, signs of erosion on the landfill

 cover along the creek banks, exposed debris piles, and leachate seeps were observed. Soil and

 waste samples collected showed contamination with elevated levels of hazardous substances

 including, but not limited to, heavy metals (lead, mercury, cadmium, and zinc), PAHs,and

PCBs. Heavy metals found at OU 1 are "hazardous substances" within the meaning of 42 U.S.C.

   9601(14).



 Complaint in
 United States v. The City of Philadelphia, et al.
           Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 9 of 22




         13.      In 2000, EPA conducted additional sampling at the Clearview Landfill, the

Eastwick Neighborhood, and the Eastwick Recreation Center to further characterize the nature

and extent of contamination. Samples of surface and subsurface soil, soil gas, shallow

groundwater, residential tap water, and creek sediment were collected. Upon analysis, samples

from the Clearview Landfill indicated the presence of hazardous substances including, but not

limited to, several VOCs,SVOCs,PCBs, heavy metals, and a pesticide at elevated levels in soils

and groundwater. Several groundwater samples also contained high levels of arsenic. Upon

analysis, soil samples taken in the Eastwick Neighborhood and in the vicinity ofthe Eastwick

Recreation Center indicated the presence above screening levels of several SVOCs, metals, and one

type ofPCB mixture. VOCs,SVOCs,PCBs, heavy metals are "hazardous substance" within the

meaning of42 U.S.C. § 9601(14). Pesticides also have constituents which are hazardous substances

under CERCLA.

         14.        As a result of EPA's investigations, on June 14, 2001, the Clearview Landfill,

including portions ofthe Eastwick Neighborhood and the Eastwick Recreation Center were

added to the National Priorities List(NPL)as OU 1 ofthe Site. 66 Fed. Reg. 32,235 (June 14,

2001).

         15.       EPA initiated a Remedial Investigation ("RI")and feasibility Study("rS") at

the Clearview Landfill in March 2001. The RI was completed and a final report submitted in

May 2011. An addendum to the RI was submitted in August 2012 and the Final FS Report was

submitted in October 2012. The EPA-approved RI Report identified elevated levels of numerous

hazardous substances present in the landfill waste and soils including inorganics (lead, arsenic,

aluminum, iron, cadmium,copper, and zinc), SVOCs(particularly PAHs,such as

benzo(a)pyrene),PCB-1260(Aroclor) which exceeded EPA Principle Threat Waste Criteria, and

Complaint in
United States v. The City of Philadelphia, et al.
          Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 10 of 22




several pesticides. These same hazardous substances were also found in the Eastwick City Park

although at a lower frequency of screening criteria exceedances and generally at lower

concentrations. PAHs were the most prominent hazardous substances detected at elevated levels

in the Eastwick Neighborhood. PCB-1260 was also detected at several locations. The EPA-

approved RI Report ultimately identified unacceptable potential risks or hazards to current and

future human and ecological receptors due to the presence of OU 1-related hazardous substances

in soils, groundwater, and fish tissue.

         16.      On September 27, 2011, EPA Region III approved a Request for Funding of a

Removal Action ("Action Memo")requesting funding and approval of a Removal Response

Action to address the PCB contamination on portions of the Site. On April 12, 2012, EPA

Region III amended the Action Memorandum to request additional funding, a change in scope of

the Removal Action, and exemption to the $2 million and 12 month statutory limits. A total of

3,955.9 tons of soils regulated by the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2629

were removed from the Site. On July 21, 2016, EPA approved a Request for Increased Funding

and a Change of Scope for a Removal Action at OU 1 to address PAH and lead contamination in

soils in the Eastwick Neighborhood. Between July 2016 and June 30, 2017, EPA removed

contaminated soils from 31 residential yards in the Eastwick Neighborhood.

         17.      In September 2014, EPA issued the Record of Decision for the Lower Darby

Creek Area Superfund Site, OU 1 - Clearview Landfill Soils &Waste("OU 1 ROD"). The

selected remedy for OU 1 includes but is not limited to:

      a. installation, maintenance and monitoring of an evapotranspiration ("ET") Cover

           System over approximately 50 acres, including relocation of on-site businesses and



Complaint in
United States v. The City of Philadelphia, et al.
                                                    0
          Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 11 of 22




           demolition of all structures within the ET Cover boundary, Site grading, storm water

           controls and erosion controls along the east bank of Darby Creek;

      b. excavation and consolidation of wastes and soils containing hazardous substances

           above cleanup levels within and beneath the ET Cover;

      c. removal and off-site disposal ofPCB principal threat wastes;

      d. construction and maintenance of a leachate collection trench along the landfill creek

           banks down to the mean high tide elevation ofthe creek and construction, maintenance,

           and monitoring of engineered wetlands to treat hazardous substances to surface water

           discharge requirements;

      e. long-term monitoring of groundwater, leachate, landfill gas, surface water, and

           sediment, to evaluate remedy performance and effectiveness; and

      f. land and groundwater use restrictions to be implemented and maintained through

           institutional controls("ICs") and engineering controls to protect the integrity ofthe

           selected remedy including the ET Cover,leachate collection trench, engineered

           wetlands, and prevent exposure to soils outside ofthe ET Cover above cleanup levels.

         18.      The OU 1 ROD selected soil cleanup levels for the following hazardous

substances: cadmium,copper, lead, zinc, benzo(a)anthracene, benzo(a)pyrene,

benzo(b)fluoranthene, benzo(k)fluoranthene, dibenzo(a,h)anthracene, indeno(1,2,3-cd)pyrene,

total PAHs, high molecular weight PAHs,PCB-Aroclors 1260 and 1254.

         19.      Between February 2015 and March 2017,EPA conducted sampling of

approximately 105 residential yards as part ofthe OU 1Pre-Design Investigation ("PDI"). The

purpose ofthe sampling was to delineate the area of residential properties within the Eastwick



Complaint in
United States v. The City ofPhiladelphia, et al.
                                                   7
          Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 12 of 22




Neighborhood that were impacted by OU 1 contaminants in soils. Benzo(a)pyrene and

dibenzo(a,h)anthracene were the hazardous substances most frequently identified above the OU

1 ROD soil cleanup levels; they were also present at the highest concentrations relative to the

cleanup levels. Detections of heavy metals and PCBs above soil cleanup levels were infrequent.

        20.       On January 4,2017,EPA finalized a second Memorandum to the Site File

documenting anon-significant change to the selected remedy for OU 1. This change was

necessary because the OU 1 ROD did not include a cost estimate addressing all residential yards

with soils contaminated with hazardous substances, as all residential yards with contaminated

soils had not been identified at the time of the OU 1 ROD finalization. The purpose of the

second Memorandum was to document and include these additional estimated costs to address

contaminated soils at all identified residential properties impacted by OU 1.

        21.       In August 2017,EPA initiated the Remedial Action for OU 1 commencing with

the excavation of residential yards in the Eastwick Neighborhood with one or more hazardous

substances exceeding the soil cleanup levels from the OU 1 ROD and beginning the process for

the permanent relocation ofthe businesses currently operating on the Clearview Landfill.

        22.       EPA and the Department of Justice have undertaken other response activities in

connection with OU 1 including, but not limited to, enforcement related activities.

        23.       Actions taken under Sections 104 and 107 of CERCLA,42 U.S.C. §§ 9604 and

9607,in connection with OU 1 have caused the United States to incur response costs of,

approximately, $19,846,689.771. The United States' response costs at OU 1 have been incurred




1 The OU 1 costs include $12,602,399.32 in OU 1 related remedial costs through 11/30/2016,
$7,244,290.45 in OU 1 Removal costs through 6/27/2017. In addition, through 11/30/2016 EPA

Complaint in
United States v. The City ofPhiladelphia, et al.
                                                   8
          Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 13 of 22




in a manner not inconsistent with the National Oil and Hazardous Substances Pollution

Contingency Plan ("National Contingency Plan" or "NCP"),40 C.F.R. Part 300.

         24.      In approximately 1958,PRA acquired approximately 2,300 acres located adjacent

to the North and East boundaries of the Clearview Landfill which came to be known as the

"Eastwick Redevelopment Area." Prior to and after the time the PRA acquired the Eastwick

Redevelopment Area, hazardous substances, within the meaning of 42 U.S.C. § 9601(14),from

the Clearview Landfill were, directly or indirectly, released onto or directly disposed of on those

portions of the Eastwick Redevelopment Area immediately abutting the Clearview Landfill. On

information and belief, development activities undertaken by PRA between approximately 1958

to the early 1970s on the Eastwick Redevelopment Area that immediately abutts the North and

East boundaries of the Clearview Landfill resulted in the further disposal or re-disposal of

hazardous substances on property within the Eastwick Neighborhood.

         25.      On September 22, 1969, the City acquired from the PRA title to approximately 27

acres of land within the Eastwick Redevelopment Area. Land acquired by the City was located

immediately adjacent to the North and East boundaries of the Clearview Landfill (hereafter, the

"City Park Property"). At and after the time the City acquired the City Park Property, hazardous

substances, within the meaning of42 U.S.L. § y6U1(14), from the (;learview Landfill were,

directly or indirectly, released onto, or directly disposed of on portions of the City Park Property.

As of the date of this complaint, the City remains the current owner of the City Park Property.




has incurred $2,826,446.04 in Site-wide related costs, a portion of which are attributable to OU
1.

Complaint in
United States v. The City of Philadelphia, et al.
                                                    E
          Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 14 of 22




         26.      From approximately 1967 to 1973, the City arranged for and disposed of

municipal solid waste, incinerator ash, and incinerator residue at the Clearview Landfill. Upon

information and belief, the United States asserts that the incinerator ash and incinerator residue

disposed of by the City at the Clearview Landfill contained hazardous substances within the

meaning of42 U.S.C. § 9601(14), including but not limited to heavy metals, such as lead and

cadmium, as well as dioxins, PAHs, and organic and inorganic chemicals not completely

destroyed by the incineration process.

         27.      Neither the City nor the PRA have taken any "response," within the meaning of

42 U.S.C. § 9601(25), to address the hazardous substances at the Clearview Landfill, City Park

Property, or the Eastwick Neighborhood.

                        FEDERAL LAW GOVERNING CLAIM FOR RELIEF

         28.      Section 104(a)(1) of CERCLA,42 U.S.C. § 9604(a)(1), provides in pertinent part:

         Whenever[]any hazardous substance is released or there is a substantial threat of
         such a release into the environment ...the President is authorized to act,
         consistent with the national contingency plan, to remove or arrange for the
         removal of, and provide for remedial action relating to such hazardous substance .
         .. at any time (including its removal from any contaminated natural resource), or
         take any other response measure consistent with the national contingency plan
         which the President deems necessary to protect the public health or welfare or the
         environment.

         29.      Section 104(b)(1) of CERCLA,42 U.S.C. § 9604(b)(1), provides in pertinent part:

         Whenever the President is authorized to act pursuant to subsection (a) of this
         section [i.e. 42 U.S.C. § 9604(a)]... he may undertake such investigations,
         monitoring, surveys, testing, and other information gathering as he may deem
         necessary or appropriate to identify the existence and extent of the release or
         threat thereof, the source and nature of the hazardous substances ... involved, and
         the extent of danger to the public health or welfare or to the environment. In
         addition, the President may undertake such planning, legal, fiscal, economic,


Complaint in
United States v. The City of Philadelphia, et al.
                                                    10
          Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 15 of 22




         engineering, architectural, and other studies or investigations as he may deem
         necessary or appropriate to plan and direct response actions, to recover the costs
         thereof, and to enforce the provisions of this chapter.

         30.      The President has delegated his authority under Sections 104(a) and (b)of

CERCLA,42 U.S.C. §§ 9604(a) and (b), to the Administrator of the EPA to arrange for the

cleanup of hazardous waste or to conduct investigations and studies as necessary to determine

the need for, and extent of, such a cleanup.

         31.      Section 107(a) of CERCLA,42 U.S.C. § 9607(a), provides in pertinent part:

         Notwithstanding any other provision or rule of law, and subject only to the
         defenses set forth in subsection (b)of this section [i.e. 42 U.S.C. § 9607(b)] .. .
               (1)the owner and operator of a ...facility,
               (2)any person who at the time of disposal of any hazardous
                substance owned or operated any facility at which such hazardous
                substances were disposed of,
               (3)any person who by contract, agreement, or otherwise arranged for
                disposal or treatment, or arranged with a transporter for transport for
                disposal or treatment, of hazardous substances owned or possessed by
                such person, ... at any facility ... owned or operated by another party or
                entity and containing such hazardous substances, and
               (4)any person who accepts or accepted any hazardous substances for
                transport to disposal or treatment facilities, incineration vessels or sites
                selected by such person, from which there is a release, or a threatened
                release, which causes the incurrence of response costs, of a hazardous
                substance, shall be liable for -
                    (A)all costs of removal or remedial action incurred by the
                     United States Government or a State ...not inconsistent
                     with the national contingency plan; .. .
                    (D)the costs of any health assessment or health effects
                     study carried out under section 9604(1) of this title.

         32.      The National Contingency Plan provides the "procedures and standards for

responding to releases of hazardous substances, pollutants, and contaminants ..." 42 U.S.C. §

9605(a). The NCP is codified at 40 C.F.R. Part 300.

Complaint in
United States v. The City of Philadelphia, et al.
                                                    11
            Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 16 of 22




        33.      Section 107(a)(4) of CERCLA,42 U.S.C. § 9607(a)(4), also provides that "[t]he

amounts recoverable in an action under this section shall include interest on the amounts

recoverable under subparagraphs(A)through (D)."

        34.      Liability under Section 107(a) of CERCLA,42 U.S.C. § 9607(a), is strict and

joint and several.

        35.       Section 113(g)(2) of CERCLA,42 U.S.C. § 9613(g)(2), entitles the United States

to obtain a declaratory judgment on liability for future response costs: "[T]he court shall enter a

declaratory judgment on liability for response costs or damages that will be binding on any

subsequent action or actions to recover further response costs or damages."

                                FIRST CLAIM FOR RELIEF
                (Recovery of Response Costs from the City under CERCLA § 107)

        36.      The United States re-alleges and incorporates by reference paragraphs 1 through

35, above, as if fully set forth below.

        37.       The Site is a "facility" as that term is defined in Section 101(9)of CERCLA,42

U.S.C. § 9601(9), and as that term is used in Section 107 of CERCLA,42 U.S.C. § 9607.

        38.       VOCs,SVOCs,PCBs,PAHs,and heavy metals present on OU 1 are "hazardous

substances" within the meaning of Sections 101(14)and 107(a) of CERCLA,42 U.S.C. §§

9601(14)and 9607(a).

        39.       There have been and are "releases" of hazardous substances within the meaning

of Sections 101(22)and 107(a) of CERCLA,42 U.S.C. §§ 9601(22), and 9607(a), on and from

the Site.

        40.       Hazardous substances were disposed of at the Site within the meaning of

Sections 101(29)and 107(a) of CERCLA,42 U.S.C. §§ 9601(29) and 9607(a).


Complaint in
United States v. The City ofPhiladelphia, et al.
                                                   12
          Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 17 of 22




        41.       As a result of the disposal and releases or threatened releases of hazardous

substances from OU 1, the United States has incurred and will continue to incur "removal" and

"remedial action" costs, to "respond" to the threats to the environment and human health and

public welfare posed by OU 1. See Sections 101(23),(24) and (25)of CERCLA,42 U.S.C. §§

9601(23),(24) and (25), and Section 107(a) of CERCLA,42 U.S.C. § 9607(a).

        42.       The United States has undertaken and may undertake further response actions at

OU 1 to protect the environment and human health and public welfare, including removal and

remedial actions, in response to releases or threatened releases of hazardous substances,

pollutants, or contaminants within the meaning of Sections 104 and 107 of CERCLA,42 U.S.C.

 § 9604 and 9607.

        43.       The City is a "person" within the meaning of Sections 101(21) and 107 of

CERCLA,42 U.S.C. §§ 9601(21) and 9607.

        44.       The City is currently the owner of the City Park Property that is within OU 1 and

upon which hazardous substances are present. The City is therefore jointly and severally liable

under Section 107(a)(1), 42 U.S.C. § 9607(a)(1), for all OU 1 response costs associated with the

City Park Property, including costs of removal and remedial actions incurred by the United

States not inconsistent with the National (;ontingency Ylan, plus interest on those costs.

        45.       The City was the owner of the City Park Property that is within OU 1 and upon

which hazardous substances were disposed of during the period of City ownership. The City,

therefore, is jointly and severally liable under Section 107(a)(2), 42 U.S.C. § 9607(a)(2), for all

OU 1 response costs associated with the City Park Property, including costs of removal and




Complaint in
United States v. The City of Philadelphia, et al.
                                                    13
          Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 18 of 22




remedial actions incurred by the United States not inconsistent with the National Contingency

Plan, plus interest on those costs.

        46.       The City by contract, agreement, or otherwise, arranged for the disposal of

incinerator ash at, and transported incinerator ash for disposal to, the Clearview Landfill. The

incinerator ash contained hazardous substances. The City, therefore, is jointly and severally

liable under Sections 107(a)(3) and (4), 42 U.S.C. §§ 9607(a)(3) and (4), for all OU 1 response

costs, including costs of removal and remedial actions incurred by the United States not

inconsistent with the NCP,plus interest on those costs.

        47.       The EPA continues to incur response costs in responding to releases or threatened

releases of hazardous substances on OU 1.

         48.      The response actions taken by the United States on OU 1 were and are necessary

to protect the public health or welfare or the environment, and were not inconsistent with the

NCP.

         49.      The United States has satisfied any and all conditions precedent to the response

actions taken and to recovery of its costs incurred under Section 107 of CERCLA,42 U.S.C. §

9607.

         SU.      'The City is jointly and severally liable to the United States for all response action

costs, not inconsistent with the NCP,plus interest, incurred or to be incurred by the United States

in connection with the remediation of OU 1 including an allocated share of Site-wide response

costs, enforcement costs, and prejudgment interest on all such costs, pursuant to Sections 107(a)

of CERCLA,42 U.S.C. § 9607(a).

                                SECOND CLAIM FOR RELIEF
                (Recovery of Response Costs from the PRA under CERCLA §§ 107)


Complaint in
United States v. The City of Philadelphia, et al.
                                                    14
           Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 19 of 22




         51.      The United States re-alleges and incorporates by reference paragraphs 1 through

50, above, as if fully set forth below.

         52.      The PRA is a "person" within the meaning of Sections 101(21) and 107 of

CERCLA,42 U.S.C. §§ 9601(21) and 9607.

         53.      Prior to the time PRA acquired the Eastwick Redevelopment Area, and during the

time PRA owned the Eastwick Redevelopment Area, hazardous substances, within the meaning

of42 U.S.C. § 9601(14), from the Clearview Landfill were, directly or indirectly, released onto

or directly disposed of on those portions of the Eastwick Redevelopment Area that immediately

abutted the Clearview Landfill. Because the PRA owned the property at the time hazardous

substances were disposed there, it is jointly and severally liable under Section 107(a)(2), 42

U.S.C. § 9607(a)(2), for all OU 1 response costs, including costs of removal and remedial actions

not inconsistent with the National Contingency Plan, plus interest on those costs, incurred by the

United States in connection in that portion of the Eastwick Neighborhood owned by the PRA

within OU 1.

         54.      Between approximately 1958 and the early 1970s, development activities

undertaken by the PRA in the Eastwick Neighborhood within OU 1 resulted in the disposal or re-

disposal of hazardous substances on portions of OU 1. Because the PRA disposed of, or caused

the re-disposal of, hazardous substances in the Eastwick Neighborhood within OU 1, it is

therefore jointly and severally liable as a past operator under Section 107(a)(2), 42 U.S.C. §

9607(a)(2), for all OU 1 response costs, including costs of removal and remedial actions not

inconsistent with the National Contingency Plan, plus interest on those costs, incurred by the




Complaint in
United States v. The City of Philadelphia, et al.
                                                    15
           Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 20 of 22




United States in connection with the portion of the Eastwick Neighborhood within OU 1 owned

by the PRA.

         55.      The EPA continues to incur response costs in responding to releases or threatened

releases of hazardous substances on and from that portion of the Eastwick Neighborhood within

OU 1 owned by the PRA.

         56.      The response actions taken by the United States in the portion of the Eastwick

Neighborhood within OU 1 were necessary to protect the public health or welfare or the

environment, and were not inconsistent with the NCP.

         57.      The United States has satisfied any and all conditions precedent to the response

actions taken and to recovery of its costs under Section 107 of CERCLA,42 U.S.C. § 9607.

         58.      The PRA is jointly and severally liable to the United States for all response action

costs, not inconsistent with the NCP,plus interest, incurred or to be incurred by the United

States, in connection with the remediation of that portion ofthe Eastwick Neighborhood located

within OU 1 including Site wide response costs, enforcement costs, and prejudgment interest on

all such costs, pursuant to Sections 107(a) of CERCLA,42 U.S.C. §§ 9607(a).

                                            PRAYER FOR RELIEF

         WH~i~r'Ul~;, the United States requests that the Court enter a judgment against the

Defendants,jointly and severally, as follows:

               A. Enter judgment in favor of the United States against Defendants pursuant to

                  Sections 107 of CERCLA,42 U.S.C. § 9607(a) ordering Defendants to pay

                  response costs, including interest, incurred by the United States in conducting

                  response activities in connection with OU 1;



Complaint in
United States v. The City of Philadelphia, et al.
                                                    16
           Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 21 of 22




             B. Enter a declaratory judgment pursuant to Sections 113(g)(2) of CERCLA,42

                  U.S.C. § 113(g)(2), finding Defendants liable in any subsequent action or actions

                  for further response costs incurred in connection with OU 1 by the United States;

             C. Award the costs of this action to the United States; and

             D. Grant such other and further relief as the Court deems just and proper.

Dated: June 4, 2019.

                                                    Respectfully Submitted,

                                                    FOR THE UNITED STATES OF AMERICA
                                                    JEFFREY BOSSERT CLARK
                                                    Assistant Attorney General
                                                    Environment &Natural Resources Division
                                                    United States Department of Justice



                                                    ;Y6~IN N.1V~SSCATO
                                                    Senior Counsel
                                                    Environmental Enforcement Section
                                                    United States Department of Justice
                                                    999 18th Street, South Terrace, Suite 370
                                                    Denver, Colorado 80202
                                                    Telephone:(303)844-1380
                                                    Facsimile:(303) 844-1350
                                                    Email:john.moscato@usdoj.gov
                                                    Colorado Bar No. 30394

OF COUNSEL
Donzetta Thomas
Senior Assistant Regional Counsel &
Office of Regional Counsel(Mailcode: 3RC50)
US EPA, Region III
1650 Arch Street, Philadelphia, PA 19103




Complaint in
United States v. The City of Philadelphia, et al.
                                                      17
        Case 2:19-cv-02433-MMB Document 1 Filed 06/05/19 Page 22 of 22



                               CERTIFICATE OF SERVICE
       I hereby certify that on June 5, 2019, the foregoing was filed electronically and is
available for viewing and downloading from the ECF system. I further certify that a copy was
mailed by U.S. postal Service first class mail to the following party:


Larry Silver
Langsam Stevens Silver & Hollaender
1818 Market Street
Suite 2610
Philadelphia, PA 19103-5319




                                                          /s/ John N. Moscato
